Brock, C.J., and Batchelder, J.,
dissenting: The public employee labor relations board (PELRB) is invested by the legislature with authority to define the terms of the chapter that created it, RSA chapter 273-A (1987). Appeal of AFL-CIO Local 298, 121 N.H. 944, 947, 437 A.2d 260, 262 (1981). The PELRB was created as a means “to foster harmonious and cooperative relations between public employers and their employees and to protect the public by encouraging the orderly and uninterrupted operation of government.” RSA ch. 273-A, statement of policy. Its findings, upon all allegations of fact, in collective bargaining matters “are deemed prima facie lawful and reasonable,” Appeal of Town of Pelham, 124 N.H. 131, 135, 469 A.2d 1295, 1297 (1983), and its rulings may be reversed only upon a finding that in a given matter it has acted unjustly or unreasonably or has clearly abused its discretion, Appeal of AFL-CIO Local 298, 121 N.H. at 947, 437 A.2d at 262. The PELRB’s findings and rulings in this case fall far short of crossing any of these lines, and its decision should be upheld.
The Milton School Board (the board) and the Milton Education Association (the association) entered into a collective bargaining agreement (CBA), covering the period September 1, 1989, through August 31, 1991. The CBA, which was approved by the voters, included a salary schedule containing “steps” or yearly increments as well as provisions for medical and dental benefits. During the second year of the CBA, the board and the association began negotiations for a successor agreement. The parties agree that they understood that the terms and conditions of the then-current CBA would remain in effect until a new agreement was reached. Nevertheless, the board proposed that an addendum be added to the CBA, stating, “This *249agreement shall automatically renew itself for successive terms of one year or until a successor agreement has been ratified.” Article XIX, 1989-91 CBA. The addendum, although in our view surplusage, was drafted and signed by the association and the board on October 31, 1990.
The majority hinges its opinion on its decision that this automatic renewal or “evergreen” clause is a cost item and, as such, was required to be specifically adopted by the district’s legislative body (the school district voters) to be valid and enforceable. See RSA 273-A:3; RSA 273-A:l, IV; Appeal of Sanborn Regional School Bd., 133 N.H. 513, 520, 579 A.2d 282, 285 (1990). This plainly and simply is not the case. A cost item is defined as “any benefit acquired through collective bargaining whose implementation requires an appropriation by the legislative body of the public employer with which negotiations are being conducted.” RSA 273-A:l, IV. This court has previously held that RSA 273-A:3, IV requires the school district to receive approval of the district voters to bind the town to future cost items, as contained in multi-year contracts. See Appeal of Sanborn Regional School Bd., 133 N.H. at 520, 579 A.2d at 285. The majority determines that because “each year’s contract obviously contains cost items, the automatic renewal clause must be classified as a cost item.” It then concludes that because this cost item was not submitted to the voters, the step increase provision within the CBA is not enforceable. We take issue with the majority’s approach on several levels.
First, the majority’s approach creates an inescapable inconsistency in its holding. In ruling that the “evergreen” clause constitutes a cost item, the majority holds that the PELRB erroneously granted step increases during the time in question. Yet, the majority holds that it was appropriate for the PELRB to afford automatic renewal protections to other provisions of the CBA, including the provisions for base salaries, health benefits, dental benefits, and lunch duty remuneration. Under the majority’s reasoning, these items also should have been considered cost items that were not approved by the voters and, thus, should not continue absent a new contract. The logical extension of this approach would lead to the result that absent a contract, teachers have no legal entitlement to benefits for their work.
Such reasoning also highlights the approach to the issue involving compensation for lunch supervision duties. The expired CBA provided that teachers’ duties did not include lunch supervision, but if the teachers wished to supervise lunches, they would be compen*250sated. The PELRB found that the district required association teachers to perform such lunch duties without pay during the 1991-92 school year, contrary to the provisions of the CBA, and ordered the district to pay the teachers the rate guaranteed under the expired CBA. The majority found that the relief from lunch supervisory duties was not a cost item, because it did not require an appropriation, yet held that the district should compensate, under a quantum meruit theory, those teachers who were required to perform such lunch duties. Is this not a cost item?
Second, the majority concludes that the step increases were not approved by the voters because the “evergreen” clause was not approved by the voters. The step increases, as well as all of the other terms and conditions of the expired CBA, originally had been approved by the voters when the contract was accepted. See Appeal of Sanborn Regional School Bd., 133 N.H. at 520, 579 A.2d at 285.
The “evergreen” clause reduces to writing what was understood and accepted by both the board and the association. It is surplusage, and its excision from the CBA has no impact on continuation of the contract provisions. The “evergreen” clause merely highlights the well-settled principle that the status quo must be maintained while contract negotiations for public employees, who have no right to strike, are underway. We agree with the majority that the status quo must be maintained when contract negotiations for such employees are ongoing. Our differences center on the definition of status quo. Essentially, the majority concludes that the status quo can be maintained by continuing the actual dollar amount paid under the terms of the existing contract, and continuing any other conditions and benefits of employment that it feels should be continued. We believe, on the other hand, that in order to maintain the status quo, all terms and conditions of employment set forth in the previous agreement must be maintained.
In concluding as it does, the majority disregards the overwhelming weight of authority, including NLRB v. Katz, 369 U.S. 736, 746-47 (1962), the landmark decision of the United States Supreme Court in private sector labor law, relied upon in many States in the development of their own public sector labor jurisprudence, whether in labor relation boards or appellate courts, and setting the tone for cases such as this. See General Motors Acceptance Corporation v. NLRB, 476 F.2d 850, 854 (1st Cir. 1973); City of Ocala v. Marion Cty. Police Benev., 392 So.2d 26, 28-30 (Fla. Dist. Ct. App. 1980); Vienna Sch. Dist. v. Ill. Ed. Labor Rel. Bd., 162 Ill. App. 3d 503, 506-07, 515 N.E.2d 476, 478-80 (1987); Indiana Educ. Employment v. Mill *251Creek Teachers, 456 N.E.2d 709, 712 (Ind. 1983); Cobleskill Cent. Sch. Dist. v. Newman, 105 A.D.2d 564, 565, 481 N.Y.S.2d 795, 796 (1984); Bays v. Shenango, 53 Ohio St. 3d 132, 135, 559 N.E.2d 740, 743 (1990); Burlington Fire Fighters Ass’n v. Burlington, 142 Vt. 434, 436, 457 A.2d 642, 643 (1983). In the public sector, when a CBA has expired and negotiations for a successor agreement are ongoing, the parties must maintain the status quo, i.e., the terms and conditions of employment set forth in the previous agreement survive until the parties negotiate a change.
The prevailing view that the status quo must be maintained when a CBA expires and negotiations are ongoing is conceded in the district’s brief — “the 'old’ terms and conditions of employment continue after expiration of a CBA until there is a mutual agreement to change.” In addition, maintenance of the status quo is mandated in our own PELRB decisions, see Sugar River Education Association, NEA-NH v. Claremont School Board, PELRB Decision No. 86-25 (1986); AFSCME, Local 3657, Hudson Police v. Town of Hudson, PELRB Decision No. 91-81 (1991), as well as in those of our neighboring states, Maine State Employees Ass’n v. City of Lewiston and School Comm., Case Nos. 92-17 & 18 (1992); Readsboro Chapter v. Readsboro Bd. of School Directors, 15 V.L.R.B. 268 (1992); Chester Educ. Ass’n v. Chester-Andover School Bd. of Directors, 1 V.L.R.B. 426 (1978).
The lone issue to be determined is whether the step increase provision in this case is a term and condition of employment and, as such, is a part of the status quo. The relevant question of fact, then, is whether the teachers had reasonable expectations from the express provisions of the expired agreement, relevant bargaining history, and past practice that they would receive the annual step increments. See Vienna Sch. Dist. v. Ill. Ed. Labor Rel. Bd., 162 Ill. App. 3d at 505-06, 515 N.E.2d at 478. The PELRB found that based on the history of the teachers’ negotiations with the board, in this case, and “consistent with past practice and understanding,” the teachers reasonably expected these step increases. It concluded, therefore, that it was a violation of fair labor practices for the board not to continue the salary step increases. The PELRB’s factual determination that the step increases were part of the status quo is prima facie lawful and reasonable and, thus, should be upheld. See Appeal of Town of Pelham, 124 N.H. at 135, 469 A.2d at 1297. Moreover, the PELRB decision is supported by the weight of authority. See, e.g., City of Ocala v. Marion Cty. Police Benev., 392 So. 2d at 27; Vienna Sch. Dist. v. Ill. Ed. Labor Rel. Bd., 162 Ill. App. 3d at 508, 515 N.E.2d at *252480; Indiana Educ. Employment v. Mill Creek Teachers, 456 N.E.2d at 713; Bays v. Shenango, 53 Ohio St. 3d at 135, 559 N.E.2d at 743; Cobleskill Cent. Sch. Dist. v. Newman, 105 A.D. 2d at 565, 481 N.Y.S.2d at 796.
The majority assumes that the step increase provision will necessarily cost the district more money. The step increase, however, is nothing more than a matrix upon which the salaries of those teachers who stay in the system are ratcheted up to a higher step based upon years of service. The cost effect of the step increase, of course, cannot be determined until all teacher contracts are signed for the following year. As teachers leave the system by retirement or transfer to other school districts, their salary slots presumably will give way to new personnel coming in at the entry level. Whether such transition or turnover results in a greater or lesser expenditure than the previous year was an unknown factor at the time of the “evergreen” clause’s adoption.
Apparently in the face of ever rising real estate taxes, on January 4,1991, the town budget committee cut approximately $354,750 from the proposed school board budget. Two months later, at the March 2, 1991, annual school district meeting, the voters cut an additional $259,134 from the budget committee recommended budget. The board’s attempts to comply with the district’s decreased school funding were varied and, in some instances, ill-advised. It cut salaries ten percent across the board, abolished dental plans for employees, and substantially reduced health benefits. In addition, it gouged all funding for athletic programs, reduced equipment replacement and grounds maintenance costs, and authorized the use of recapped tires on school buses. The final illustration of the school district’s desperation was a request addressed to the State Board of Education seeking permission to close school two weeks early as a cost saving measure. The school district’s position was articulated at the commencement of the PELRB hearing when counsel stated, “The School Board finds itself in the position where [sic] to obey the contract or obey the mandate of the people.”
The board’s failure to grant the step increase as a cost-cutting measure was improper. “[W]henever the employer by promises or by a course of conduct has made a particular benefit part of the established wage or compensation system, then he is not at liberty unilaterally to change this benefit either for better or worse during ... the period of collective bargaining.” NLRB v. Dothan Eagle, Inc., 434 F.2d 93, 98 (5th Cir. 1970).
The PELRB ruled that “[t]he employer violated the collective bargaining agreement and the provisions of RSA 273-A:5 (I)(h) when it *253failed to include step increases in teacher compensation (to the extent eligibility would have permitted) for the 1991-92 school year.” The order of the PELRB must stand unless we determine that it is “clearly unreasonable or unlawful.” RSA 541:13 (1974). The standard is neither diminished nor diluted even if we were sitting as the PELRB and would have ruled differently. See Appeal of Town of Pelham, 124 N.H. at 135, 469 A.2d at 1297. We do not review the evidence before the board de novo. Rather, we accept its factual findings unless they are clearly erroneous. Appeal of AFL-CIO Local 298, 121 N.H. at 947, 437 A.2d at 262. Against this high burden stands the rationale for the PELRB’s very existence and statutory assignment; i.e., its responsibility for articulating, in the first instance, a coherent body of collective bargaining law to govern public employment. School Dist. #42 v. Murray, 128 N.H. 417, 419, 514 A.2d 1269, 1271 (1986).
The majority highlights a background of PELRB decisions that have treated step increases differently in different cases. In this case, on these facts, the PELRB determined that the association was entitled to the benefits of step increases. For this court to overturn the board on this issue is to substitute our judgment for that of the board, and that plainly is not our function in these situations. See Appeal of Town of Pelham, 124 N.H. at 135, 469 A.2d at 1297.
Finally, we note that this is not a case about “evergreen” clauses or a case about step increases. It is a case about terms and conditions of employment during contract negotiations and when contract negotiations have stalled. The status quo must be maintained, and the majority fails to do so. For the reasons stated, we dissent.